Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Lilis Energy,
Inc., a Nevada corporation (the “Company”), and Robert A. Bell, an individual
(“Executive”), effective as of May 1, 2014 (the “Effective Date”).
 
ARTICLE I
DEFINITIONS
 
In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:
 
1.1             "BOE" shall mean barrels of oil equivalent per day as determined
in accordance with the SEC guidelines, under which six (6) thousand cubic feet
of natural gas equals one (1) barrel of oil.
 
1.2             “Board” shall mean the Board of Directors of the Company.
 
1.3             “Cause” shall mean a determination in good faith by the Board
that Executive (a) has, in the performance of Executive’s duties with respect to
the Company or any of its affiliates, engaged in reckless or willful misconduct
or has violated the law, (b) has refused without proper legal reason to perform
Executive’s duties and responsibilities to the Company or any of its affiliates,
recognizing and acknowledging Executives involvement with Peak Operator LLC
which continues after written notice from the Company to perform such duties and
responsibilities (for the purposes of this clause, the phrase “proper legal
reason” shall include the Executive’s death or disability, and the Executive’s
delivery of a Notice of Termination for Good Reason where the assertion by the
Executive of  termination of employment for Good Reason is for an event that
constitutes Good Reason under the terms of this Agreement), (c) has breached any
material provision of this Agreement (d) has been convicted of (or pleaded no
contest to) a felony (other than a crime involving the operation of a motor
vehicle not involving a serious injury or death to an individual), that, the
Executive shall have 30 days from the date on which the Executive receives the
Company’s Notice of Termination for Cause under clause (a), (b) and (c) to
remedy any such occurrence otherwise constituting Cause under such clause.
 
For purposes of this definition, no act or failure to act by Executive shall be
deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive’s action or omission was in
the best interest of the Company.
 
In connection with a determination of “Cause,” a majority of the Board shall
make such determination at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with his counsel, to be heard before the Board).
 
1.4             “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5             “Date of Termination” shall mean the date specified in the
Notice of Termination relating to termination of Executive’s employment with the
Company, subject to adjustment as provided in Section 3.3.
 
1.6             “Good Reason” shall mean the occurrence of any of the following
events:
 
  (a)           a material diminution in Executive’s Base Salary, as it may be
modified as provided for herein;
 
  (b)           a material diminution in Executive’s authority, duties, or
responsibilities as an officer, or the Board fails to nominate or re-nominate
Executive for election to the Board; or
 
  (c)           the involuntary relocation of the geographic location of
Executive’s principal place of employment by more than 25 miles from the
location of Executive’s principal place of employment as of the Effective Date
which is Oxnard, CA(c)a breach by the Company of a material provision of this
Agreement.
 
Notwithstanding the foregoing provisions of this Section 1.6 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.6(a), (b), or (c), giving rise to Executive’s termination of employment must
have arisen without Executive’s consent; and (ii) in the case of the conditions
described in Section 1.6(a), (b), or (c), (A) Executive must provide written
notice to the Company of such condition in accordance with Section 8.1 within 45
days of Executive gaining knowledge of the initial existence of the condition,
(B) the condition specified in such notice must remain uncorrected for 30 days
after receipt of such notice by the Company and (C) the date of Executive’s
termination of employment must occur within 30 days after the expiration of the
cure period set forth in (B) above.  This definition of “Good Reason” shall be
construed and administered in accordance with the requirements of Treasury
Regulation Section 1.409A-1(n)(2).
 
1.7             “Notice of Termination” shall mean a written notice delivered by
the Company or the Executive to the other party indicating the specific
termination provision in this Agreement relied upon for termination of
Executive’s employment and the Date of Termination that sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
 
1.8             “SEC” shall mean the Securities and Exchange Commission.
 
1.9             “Service Period” shall mean the period extending from the
Effective Date until the Date of Termination.
 
ARTICLE II
EMPLOYMENT AND DUTIES
 
2.1             Employment; Effective Date.  The Company agrees to employ
Executive, and Executive agrees to be employed by the Company, pursuant to the
terms of this Agreement beginning as of April 14 , 2014 and continuing for the
period of time set forth in Article III of this Agreement, subject to the terms
and conditions of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2             Positions.  From and after the Effective Date, Executive shall
serve in the positions of President and Chief Operating Officer (“COO”) of the
Company reporting directly to the Chief Executive Officer (“CEO”) or in such
other position or positions as the parties mutually may agree and The Company
agrees that Executive shall also remain on the Board per the terms herein.
 
2.3             Duties and Services.  Executive agrees to serve in the positions
referred to in Section 2.2 hereof and to perform diligently and to the best of
Executive’s abilities the usual and customary duties and services appertaining
to such positions, as well as such additional duties and services appropriate to
such positions which the Company and Executive mutually may agree upon from time
to time.  The Company agrees that the Executive may remain in his current
position as President and CEO of the privately held Peak Operator LLC, and such
involvement shall not in itself be considered a breach of this Agreement or a
for Cause basis for termination of Executive’s employment.
 
2.4             Other Interests.  Executive agrees, during the period of
Executive’s employment by the Company, to devote such of Executive’s business
time, energy and best efforts as are necessary to carry out his responsibilities
with respect to the business and affairs of the Company and its affiliates;
provided, however, that the Company acknowledges and agrees that Executive may
continue to devote an adequate amount of Executive’s business time, energy and
best efforts to the business and affairs of Peak Operator LLC in his current
role as President and CEO to the extent that such efforts do not conflict with
or compromise Executive’s efforts on behalf of the Company in any material
respect or otherwise constitute a violation of this Agreement.  In addition, the
parties acknowledge and agree that Executive may (a) engage in and manage
Executive’s passive personal investments, (b) engage in charitable and civic
activities, and (c) engage in such other activities that the Company and
Executive mutually agree to; provided, however, that such activities shall be
permitted so long as such activities do not conflict with the business and
affairs of the Company or interfere with the performance of Executive’s duties
hereunder.
 
ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT
 
3.1             Term.  Subject to the remaining terms of this Article III, this
Agreement shall be for an initial term that begins on the Effective Date and
continues in effect through the third anniversary of the Effective Date (the
“Initial Term”) and, unless terminated sooner as herein provided, shall continue
on a year to year basis after the third anniversary of the Effective Date (each
a “Renewal Term” and together with the Initial Term, the “Term”).  If the
Company or Executive elects not to renew this Agreement for a Renewal Term, the
Company or Executive must give a Notice of Termination to the other party at
least 180 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable.   In the event that one party provides the other with a
Notice of Termination pursuant to this Section 3.1, no further automatic
extensions will occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable and such termination
shall not result in any entitlement to compensation pursuant to Article VI
hereof or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2             Company’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, the Company may terminate Executive’s employment under this
Agreement at any time for any of the following reasons by providing Executive
with a Notice of Termination:
 
  (a)           upon Executive being unable to perform Executive’s duties or
fulfill Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician jointly selected by the Executive (or Executive’s legally
authorized representative) and the Board (“Disability”); or
 
  (b)           Executive’s death; or
 
  (c)           for Cause; or
 
  (d)           for any other reason whatsoever or for no reason at all, in the
sole discretion of the Company.
 
3.3             Executive’s Right to Terminate.  Notwithstanding the provisions
of Section 3.1, Executive shall have the right to terminate Executive’s
employment under this Agreement for:
 
  (a)           Good Reason; or
 
  (b)           for any other reason whatsoever or no reason at all, in the sole
discretion of Executive, by providing the Company with a Notice of Termination.
 
In the case of a termination of employment by Executive pursuant to this Section
3.3, the Date of Termination specified in the Notice of Termination shall not be
less than 15 nor more than 60 days, from the date such Notice of Termination is
given, and the Company may require a Date of Termination earlier than that
specified in the Notice of Termination (and, if such earlier Date of Termination
is so required, it shall not change the basis for Executive’s termination nor be
construed or interpreted as a termination of employment pursuant to Section 3.1
or Section 3.2).
 
3.4             Deemed Resignations.  Unless otherwise agreed to in writing by
the Company and Executive prior to the termination of Executive’s employment,
any termination of Executive’s employment shall constitute an automatic
resignation of Executive as an officer of the Company and each affiliate of the
Company.
 
3.5             Meaning of Termination of Employment.  For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company when Executive incurs a “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
COMPENSATION AND BENEFITS
 
4.1             Base Salary.  During the Service Period, Executive shall receive
an initial minimum, annualized base salary of $240,000.00 (as the same may be
adjusted from time to time in accordance with this Section 4.1, the “Base
Salary”). Executive’s annualized Base Salary shall be reviewed periodically by
the Board (or a committee thereof) as the Executive's duties and
responsibilities are expanded, and shall be increased to reflect such expanded
duties and responsibilities. Such increases shall become effective as of any
date determined by the Board (or a committee thereof).
 
4.2             Stock Grant and Signing Bonus. As of the Effective Date,
Executive shall be granted 100,000 shares of the Company’s common stock (the
“Stock Bonus”) pursuant to the Company’s 2012 Equity Incentive Plan (the
“Plan”).  Executive shall also be paid a cash signing bonus of $100,000.  33,333
shares of the Stock Bonus shall be fully vested upon grant and shall not be
subject to forfeiture. The remaining  66,667 shares shall vest in equal
one-third increments on each anniversary of the Effective Date during the
Initial Term.  Executive shall remit to the Company the withholding amount in
cash or shares as contemplated in the Award Agreement.  The Company shall obtain
all necessary approvals such that the Stock Bonus shall be exempt from Section
16(b) of the Securities Exchange Act of 1934, as amended (“Section 16(b)”).  The
Board of Directors can vote to accelerate vesting of the shares herein at any
time at their sole discretion.
 
4.3             Option Bonus.  Subject to the conditions and performance goals
set forth below, the Company hereby grants, pursuant to the Plan, to the
Executive on the Effective Date a non-statutory option (the “Option Bonus”) to
purchase up to 1,500,000 shares of the common stock of the Company at a strike
price equal to the closing share price for the Company’s common stock as
reported on the national exchange on which the Company’s share price is reported
at the close of trading on the Effective Date (which is agreed to be $• per
share on the Effective Date), which shall become exercisable as follows:
 
  (a)           Executive’s option to purchase up to 333,334 shares of Company
common stock shall vest and become exercisable upon the first anniversary of the
Effective Date.
 
  (b)           Executive’s option to purchase up to 333,333 shares of Company
common stock shall vest and become exercisable upon the second anniversary of
the Effective Date.
 
  (c)           Executive’s option to purchase up to 333,333 shares of Company
common stock shall vest and become exercisable upon the third anniversary of the
Effective Date.
 
  (d)           Executive’s option to purchase the other 500,000 shares of
Company common stock shall become exercisable on the earliest date during the
Service Period following which the Company's annualized gross production average
for a consecutive 90-day period is equal to or exceeds 2,500 BOE per day,
 
 
5

--------------------------------------------------------------------------------

 
 
The Option Bonus shall be the subject of a separate award agreement, shall have
a term of five years from the date the Option Bonus becomes exercisable, and
shall provide for accelerated vesting and exercisability upon the occurrence of
a Change in Control (as defined in the Plan) or as otherwise determined by the
Board. The Option Bonus shall be granted under the Plan, provided that
Executive’s option to purchase up to 750,000 shares of Company common stock
shall be granted subject to receipt of the required stockholder approval of an
increase in shares available for grant under the Plan.  The Company shall use
its reasonable best efforts to obtain such increase in shares available under
the Plan, and shall use its reasonable best efforts to file a proxy statement to
effectuate such increase by no later than June 1, 2014. In the event the Company
has proposed such an increase to stockholders at least three times without
obtaining the requisite approval, then upon the occurrence of a vesting event as
set forth above (including the occurrence of a Change in Control, to the extent
such Change in Control results in an acceleration of vesting under the Plan), if
there are insufficient shares under the Plan to accommodate the vesting or
exercise of any part of the option, the Company shall redeem the option to the
extent of such deficiency for a price equal to the aggregate grant date fair
value of the options that would otherwise vest upon the occurrence of such
vesting event, calculated using the Black Scholes valuation model. The
determination as to whether and when the conditions to exercisability of all or
any portion of the Option have been satisfied shall be determined by the Board
in good faith.  The Company shall obtain all necessary approvals such that the
Options shall be exempt from Section 16(b).  To the extent the conditions to
vesting have not occurred with respect to any of the foregoing thresholds, the
portion of the Option that becomes exercisable at such thresholds shall be
forfeited and of no further force and effect as of the Date of Termination. The
Executive may employ a “cashless exercise” of any Option and the Company agrees
to cooperate with Executive with such form of exercise of an Option.
 
4.4             Cash Incentive Bonus.  Executive shall receive a lump-sum cash
payment within 30 days following the date on which any of the following
conditions are satisfied (the “Incentive Bonus”):
 
  (a)           Executive will be granted a $250,000 cash bonus payable to the
Executive on the earliest practicable date following the date on which the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 5,000 BOE per day.
 
  (b)           Executive will be granted a $500,000 cash bonus payable to the
Executive on the earliest practicable date following the date on which the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 7,500 BOE per day.
 
  (c)           Executive will be granted a $1,000,000 cash bonus payable to the
Executive on the earliest practicable date following the date on which the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 10,000 BOE per day.
 
  It is agreed and understood that each Incentive Bonus may be earned separately
and awarded separately, and that more than one Incentive Bonus may be earned and
paid in any calendar year.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5             Continued Employment.  The vesting of the Option Bonus in
Section 4.3 and the entitlement to the Incentive Bonus in Section 4.4 are
subject to Executive’s continued employment on the date of such event except as
provided in Section 6.1(e)(iii).
 
4.6             Benefits.  During the Service Period, Executive shall be
entitled to receive all benefits of employment generally available to the
Company’s other executive employees when and as such benefits, if any, become
available and Executive becomes eligible for them, including any sick leave,
medical, dental, life and disability insurance benefits, long-term incentive
plan, stock option plan, pension plan and/or profit-sharing
plan.  Notwithstanding the foregoing, the Company shall use its reasonable best
efforts to institute a group term life policy and customary disability insurance
coverage for the benefit of its executive officers.
 
4.7             Vacation and Leave.  Executive shall be entitled to 25 paid
vacation days each calendar year of the Term of the Agreement in accordance with
the Company's policies on accrual and use applicable to executive officers as in
effect from time to time.  Executive shall also be entitled to all paid holidays
given by the Company to its employees generally.  If Executive is also employed
by Peak Operator LLC the Executive will take vacation time coincident with Peak
Operator LLC vacation time. If Executive terminates his employment with Peak
Operator LLC for any reason, Executive shall be entitled to 30 days paid
vacation days each calendar year of the Term of the Agreement in accordance with
Company policy, effective in the calendar year next following the year of
termination of Executive’s employment with Peak Operator LLC.
 
4.8             Expenses.
 
  (a)           The Company shall promptly reimburse Executive for all
reasonable out-of-pocket business expenses incurred by Executive in performing
services hereunder, provided, in each case, that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.  Any such reimbursement of expenses shall be made by the Company to
Executive within 30 days of receipt of supporting documentation reasonably
satisfactory to the Company. In no event shall any reimbursement be made to
Executive for such fees and expenses incurred after the date that is one year
after the date of Executive’s termination of employment with the Company.
 
  (b)           Executive shall also be provided with a Company credit card with
business expenses reimbursable pursuant to subsection (a) above charged to such
credit card to be paid directly by the Company.  Executive shall promptly
reimburse the Company for charges on such credit card which are not reimbursable
pursuant to subsection (a).
 
  (c)           If Executive elects to maintain his current welfare plan
coverage (including but not limited to medical, dental, vision, life insurance
and disability plans), the Company shall reimburse Executive in an amount equal
to the amount that would otherwise be paid by the Company on behalf of Executive
for the benefits that the Company provides for all employees in general.   
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
PROTECTION OF INFORMATION
 
5.1             Disclosure to and Property of the Company.  For purposes of this
Article V, the term “the Company” shall include the Company and any of its
affiliates, and any reference to “employment” or similar terms shall include a
director, manager and/or consulting relationship. All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by Executive, individually or in conjunction with others,
during the period of Executive’s employment by the Company (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
that relate to the Company’s business, trade secrets, products or services
(including, without limitation, all such information relating to corporate
opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) shall be
retained for and, to the extent practicable, disclosed to the Company and are
and shall be the sole and exclusive property of the Company.  Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, architectural
renditions, models and all other writings or materials of any type embodying any
of such information, ideas, concepts, improvements, discoveries, inventions and
other similar forms of expression that are conceived, made, developed or
acquired by Executive individually or in conjunction with others during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s business, trade secrets, products or services (collectively, “Work
Product”) are and shall be the sole and exclusive property of the Company.
Executive agrees to perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment by the Company, for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company.  Notwithstanding the foregoing, Confidential Information does not
include any information Executive obtains as a result of his participation in
the activities of or ownership of Peak Operator LLC through his affiliation with
common investors.
 
5.2             No Unauthorized Use or Disclosure.  Executive agrees to use
reasonable efforts to preserve and protect the confidentiality of all
Confidential Information and of all Work Product containing Confidential
Information of the Company and its affiliates. Executive agrees that Executive
will not, at any time during or after Executive’s employment with the Company,
make any unauthorized disclosure of, and Executive shall not remove from the
Company premises, Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to obligate all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent (i) such Confidential Information has become publicly available other
than as a result of a breach of this Agreement by Executive or (ii) disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure, so
that the Company may seek an appropriate protective order. At the request of the
Company at any time, Executive agrees to deliver to the Company all Confidential
Information that Executive may possess or control. Executive agrees that all
Confidential Information of the Company (whether now or hereafter existing)
conceived, discovered or made by Executive during the period of Executive’s
employment by the Company exclusively belongs to the Company (and not to
Executive), and upon request by the Company for specified Confidential
Information, Executive will promptly disclose such Confidential Information to
the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Affiliates of the Company shall
be third party beneficiaries of Executive’s obligations under this Article V. As
a result of Executive’s employment by the Company, Executive may also from time
to time have access to, or knowledge of, confidential information or work
product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to use reasonable efforts to preserve and protect the confidentiality of
such third party Confidential Information and Work Product.
 
 
8

--------------------------------------------------------------------------------

 
 
5.3             Ownership by the Company.  If, during Executive’s employment by
the Company, Executive creates any work of authorship fixed in any tangible
medium of expression that is the subject matter of copyright (such as
videotapes, written presentations, or acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Company’s premises or otherwise), including any Work Product, the Company
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating to the Company’s
business, products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.
 
5.4             Assistance by Executive.  During the period of Executive’s
employment by the Company, Executive shall assist the Company and its nominee,
at any time, in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries. After
Executive’s employment with the Company terminates, at the request from time to
time and expense of the Company or its affiliates, Executive shall reasonably
assist the Company and its nominee, at reasonable times and for reasonable
periods and for reasonable compensation, in the protection of the Company’s or
its affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.
 
 
9

--------------------------------------------------------------------------------

 
 
5.5             Remedies.  Executive acknowledges that money damages would not
be a sufficient remedy for any breach of this Article V by Executive, and the
Company shall be entitled to enforce the provisions of this Article V by
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Article V but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from Executive and
Executive’s agents.
 
ARTICLE VI
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
 
6.1             Effect of Termination of Employment on Compensation.
 
  (a)           Benefit Obligation and Accrued Obligation Defined.  For purposes
of this Agreement, payment of the “Benefit Obligation” shall mean payment by the
Company to Executive (or his designated beneficiary or legal representative, as
applicable), in accordance with the terms of the applicable plan document, of
all vested benefits to which Executive is entitled under the terms of the
employee benefit plans and compensation arrangements in which Executive is a
participant as of the Date of Termination.  “Accrued Obligation” means the sum
of (1) Executive’s Base Salary through the Date of Termination, as in effect as
of Executive's termination, (2) any accrued and unused vacation pay earned by
Executive as of the Date of Termination under the Company’s policies then in
effect, (3) any then-earned but unpaid Incentive Bonus as of the Date of
Termination, and (4) any incurred but unreimbursed expenses as of the Date of
Termination for which Executive is entitled to reimbursement in accordance with
Section 4.9(a), in each case, to the extent not theretofore paid.
 
  (b)           Disability; Death.  If during the Term Executive’s employment is
terminated pursuant to Section 3.2(a) or Section 3.2(b) hereof, then the
Executive (or his designated beneficiary or legal representative, if applicable)
shall receive the following benefits and compensation from the Company:
 
  (i)           the Company shall pay the Executive the Accrued Obligation
within 30 days following the date of the Executive’s Date of Termination; and
 
  (ii)          the Company shall pay Executive the Benefit Obligation at the
times specified in and in accordance with the terms of the applicable employee
benefit plans and compensation arrangements.
 
Notwithstanding the foregoing, neither Executive, nor his estate, shall be
permitted to specify the taxable year in which a payment described in this
Section 6.1(b) shall be paid.
 
 
10

--------------------------------------------------------------------------------

 
 
  (c)           By the Company for Cause.  If during the Term the Executive’s
employment is terminated by the Company pursuant to Section 3.2(c) hereof, the
Company shall pay to the Executive the Accrued Obligation within 30 days
following the Date of Termination.  Following such payment, the Company shall
have no further obligations to the Executive other than as may be required by
law or the terms of an employee benefit plan of the Company.  The Company shall
pay the Executive the Benefit Obligation at the times specified in and in
accordance with the terms of the applicable employee benefit plans and
compensation arrangements.
 
  (d)           By the Executive Without Good Reason.  If during the Term the
Executive terminates his employment for any reason other than Good Reason, the
Company shall pay to the Executive the Accrued Obligation within 30 days
following the Date of Termination.  Following such payment, the Company shall
have no further obligations to the Executive other than as may be required by
law or the terms of an employee benefit plan of the Company.  The Company shall
pay the Executive the Benefit Obligation at the times specified in and in
accordance with the terms of the applicable employee benefit plans and
compensation arrangements.  The Executive shall not have breached this Agreement
if he terminates his employment for any reason.
 
  (e)           By the Company Without Cause or by the Executive for Good
Reason.  If during the Term, the Executive’s employment is terminated by the
Company other than for Cause, death or Disability or if the Executive terminates
his employment for Good Reason, then, the Executive shall receive the following
benefits and compensation from the Company:
 
  (i)           the Company shall pay the Executive the Accrued Obligation
within 30 days following the date of the Executive’s Date of Termination;
 
  (ii)          the Company shall pay Executive a lump-sum payment consisting of
(A) one and one-half (1.5) times Executive’s Base Salary at the time of
termination, payable on the 60th day following Executive’s Date of Termination
and (B) any Incentive Bonus for which the performance threshold was initially
met prior to the Date of Termination, with such amount paid when and if the
Incentive Bonus would have been paid if Executive’s employment with the Company
had not terminated;
 
  (iii)         the Company will cause all un-exercisable Options to become
exercisable and remain exercisable until the sooner of (1) the expiration of the
term of the Options or (2) two years following the Date of Termination;
 
  (iv)         the Company shall pay Executive the Benefit Obligation at the
times specified in and in accordance with the terms of the applicable employee
benefit plans and compensation arrangements; and
 
  (v)         during the eighteen-month period following Executive’s Date of
Termination, the Company shall allow Executive and his eligible dependents to
continue to be covered by all medical, vision and dental benefit plans
maintained by the Company under which Executive was covered immediately prior to
Executive’s Date of Termination at the same active employee premium cost as a
similarly situated active employee.
 
 
11

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, neither Executive, nor his estate, shall be
permitted to specify the taxable year in which a payment described in this
Section 6.1(e) shall be paid.  The Company shall not have breached this
Agreement if it terminates this Agreement for any reason, or no reason.
 
  (f)           General Release of Claims.  Payments to and benefits for
Executive under this Article VI (other than Accrued Obligations and Benefit
Obligations) are contingent upon Executive’s execution of a release,
substantially in the form attached hereto as Exhibit A, within 50 days of
Executive’s Date of Termination that is not revoked by Executive during any
applicable revocation period provided in such release (which shall release and
discharge the Company and its affiliates, and their officers, directors,
managers, employees and agents from any and all claims or causes of action of
any kind or character, including but not limited to all claims or causes of
action arising out of Executive’s employment with the Company or its affiliates
or the termination of such employment).
 
  (g)           No Duty to Mitigate Losses.  Executive shall have no duty to
find new employment following the termination of his employment under
circumstances which require the Company to pay any amount to Executive pursuant
to this Article VI. Any salary or remuneration received by Executive from a
third party for the provision of personal services (whether by employment or by
functioning as an independent contractor) following the termination of his
employment shall not reduce the Company’s obligation to make a payment to
Executive (or the amount of such payment) pursuant to the terms of any such
Section.
 
ARTICLE VII
NON-COMPETITION AGREEMENT
 
7.1             Definitions.  As used in this Article VII, the following terms
shall have the following meanings:
 
  (a)           “Business” means any endeavor in which the Company, including
its affiliates, is engaged during Executive’s period of employment with the
Company.
 
  (b)           “Competing Business” means any business, individual,
partnership, firm, corporation or other entity which wholly or in any
significant part engages in any business competing with the Company in the
Restricted Area. In no event will the Company or any of its subsidiaries or Peak
Operator LLC be deemed a Competing Business.
 
  (c)           “Governmental Authority” means any governmental,
quasi-governmental, state, county, city or other political subdivision of the
United States or any other country, or any agency, court or instrumentality,
foreign or domestic, or statutory or regulatory body thereof.
 
  (d)           “Legal Requirement” means any law, statute, code, ordinance,
order, rule, regulation, judgment, decree, injunction, franchise, permit,
certificate, license, authorization, or other directional requirement
(including, without limitation, any of the foregoing that relates to
environmental standards or controls, energy regulations and occupational, safety
and health standards or controls including those arising under environmental
laws) of any Governmental Authority.
 
 
12

--------------------------------------------------------------------------------

 
 
  (e)           “Prohibited Period” means the period during which Executive is
employed by the Company hereunder and a period of one year following Executive’s
Date of Termination.
 
  (f)           “Restricted Area” means any county in which the Company or its
subsidiaries currently or during the Term engages in the Business other than in
California.
 
7.2             Non-Competition; Non-Solicitation.  Executive and the Company
agree to the non-competition and non-solicitation provisions of this Article 7
(i) in consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V of this Agreement; (ii) as part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; (iii) to protect the trade secrets and confidential information of
the Company or its affiliates disclosed or entrusted to Executive by the Company
or its affiliates or created or developed by Executive for the Company or its
affiliates, the business goodwill of the Company or its affiliates developed
through the efforts of Executive and/or the business opportunities disclosed or
entrusted to Executive by the Company or its affiliates; and (iv) as an
additional incentive for the Company to enter into this Agreement.
 
  (a)           Subject to the exceptions set forth in Section 7.2(b) below,
Executive expressly covenants and agrees that during the Prohibited Period (i)
Executive will refrain from carrying on or engaging in, directly or indirectly,
the Business in the Restricted Area and (ii) Executive will not, and Executive
will cause Executive’s affiliates not to, directly or indirectly, own, manage,
operate, join, become an employee, partner, owner or member of (or an
independent contractor to), control or participate in any business, individual,
partnership, firm, corporation or other entity which engages in a Competing
Business in the Restricted Area.
 
  (b)           Notwithstanding the restrictions contained in Section 7.2(a),
Executive or any of Executive’s affiliates may own an aggregate of not more than
1% of the outstanding stock of any class of any corporation engaged in the
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 7.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.  For the
avoidance of doubt, Peak Operator LLC shall not be deemed an affiliate of
Executive.
 
  (c)           Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not, and Executive will cause Executive’s
affiliates not to (i) engage or employ, or solicit or contact with a view to the
engagement or employment of, any person who is an officer or employee of the
Company or any of its affiliates or (ii) canvass, solicit, approach or entice
away or cause to be canvassed, solicited, approached or enticed away from the
Company or any of its affiliates any person who or which is a customer of any of
such entities during the period during which Executive is employed by the
Company.  Notwithstanding the foregoing, the restrictions of clause (i) of this
Section 7.2(c) shall not apply with respect to (A) an officer or employee of the
Company or any of its affiliates whose employment has been involuntarily
terminated by his or her employer (other than for cause), (B) an officer or
employee of the Company or any of its affiliates who has voluntarily terminated
employment with the Company and their respective affiliates and who has not been
employed by any of such entities for at least one year, (C) an employee who is
paid on an hourly basis, or (D) an officer or employee of the Company or any of
its affiliates who responds to a general solicitation that is not specifically
directed at officers and employees of the Company or any of their respective
affiliates.
 
 
13

--------------------------------------------------------------------------------

 
 
  (d)           Executive may seek the written consent of the Company to waive
the provisions of this Article VII on a case-by-case basis. Such consent may be
granted, or withheld in the Company’s sole, unfettered discretion.
 
  (e)           Executive expressly recognizes that Executive is a high-level,
executive employee who will be provided with access to trade secrets as part of
Executive’s employment and that the restrictive covenants set forth in this
Section 7.2 are reasonable and necessary in light of Executive’s executive
position and access to the Company’s trade secrets.
 
7.3             Relief.  Executive and the Company agree and acknowledge that
the limitations as to time, geographical area and scope of activity to be
restrained as set forth in Section 7.2 hereof are reasonable and do not impose
any greater restraint than is necessary to protect the legitimate business
interests of the Company. Executive and the Company also acknowledge that money
damages would not be sufficient remedy for any breach of this Article VII by
Executive, and the Company or its affiliates shall be entitled to enforce the
provisions of this Article VII by specific performance and injunctive relief as
remedies for such breach or any threatened breach.  Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents.
 
7.4             Reasonableness; Enforcement.  Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Article VII. Executive acknowledges that the geographic scope and
duration of the covenants contained in this Article VII are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the operations of the Business, (b) Executive’s
level of control over and contact with the Business in all jurisdictions in
which it is conducted, (c) the fact that the Business is conducted throughout
the Restricted Area and (d) the amount of compensation, trade secrets and
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Article VII be enforced to the fullest
extent permitted under applicable Legal Requirements, whether now or hereafter
in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article VII invalid
or unenforceable.
 
7.5             Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VII would cause irreparable injury to the
Company.  Executive expressly represents that enforcement of the restrictive
covenants set forth in this Article VII will not impose an undue hardship upon
Executive or any person or entity affiliated with Executive. Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses anywhere in the Restricted Area during the
Prohibited Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from the Company to justify such
restriction. Further, Executive acknowledges that Executive’s skills are such
that Executive can be gainfully employed in non-competitive employment, and that
the agreement not to compete will not prevent Executive from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Company and Executive intend to make this provision enforceable under the law or
laws of all applicable jurisdictions so that the entire agreement not to compete
and this Agreement as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal. Such modification shall not
affect the payments made to Executive under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
MISCELLANEOUS
 
8.1             Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:
 
If to Executive, addressed to:
Mr. Robert A. (Bob) Bell
 
2767 Avenida de Autlan
 
Camarillo, CA 93010
 
(661) 829-9434
 
rbell@peakoperator.com
   
If to the Company, addressed to:
Lilis Energy, Inc.
 
1900 Grant Street, Suite #720
 
Denver, CO 80203
 
Attention: Chief Executive Officer
   
With a copy to:
Davis Graham & Stubbs LLP
 
1550 17th Street, Suite 500
 
Denver, CO 80202
 
Attention:  Ronald R. Levine II, Esq.

 
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
 
 
15

--------------------------------------------------------------------------------

 
 
8.2             Applicable Law; Submission to Jurisdiction.
 
  (a)           This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Colorado, without regard to conflicts
of laws principles thereof, excepting 8.2(b) below.
 
  (b)           With respect to any claim or dispute related to or arising under
this Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the state in which
the Company's principal executive offices are then located.
 
8.3             Dispute Resolution.  Except as provided otherwise in Sections
5.5 and 7.3, all claims, demands, causes of action, disputes, controversies or
other matters in question (“Claims”) arising out of this Agreement or the
Executive’s service (or termination from service) with the Company, whether
arising in contract, tort or otherwise and whether provided by statute, equity
or common law, that the Company may have against the Executive or that the
Executive may have against the Company, or its parents or subsidiaries, or
against each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise, shall be settled in
accordance with the procedures described in Section 8.3(a) and (b).  Claims
covered by this Section 8.3 include, without limitation, claims by the Executive
for breach of this Agreement, wrongful termination, discrimination (based on
age, race, sex, disability, national origin, sexual orientation, or any other
factor), harassment and retaliation.
 
  (a)           Agreement to Negotiate.  First, the parties shall attempt in
good faith to resolve any Claims promptly by negotiations between the Executive
and executives or directors of the Company or its affiliates who have authority
to settle the Claims.  Either party may give the other disputing party written
notice of any Claim not resolved in the normal course of business.  Within five
days after the effective date of that notice, the Executive and such executives
or directors of the Company shall agree upon a mutually acceptable time and
place to meet and shall meet at that time and place, and thereafter as often as
they reasonably deem necessary, to exchange relevant information and to attempt
to resolve the Claim.  The first of those meetings shall take place within 30
days of the date of the disputing party’s notice.  If the Claim has not been
resolved within 60 days of the date of the disputing party’s notice, or if the
parties fail to agree on a time and place for an initial meeting within five
days of that notice, either party may elect to undertake arbitration in
accordance with Section 8.3(b).
 
  (b)           Agreement to Arbitrate.  If a Claim is not resolved by
negotiation pursuant to Section 8.3(a), such Claim must be resolved through
arbitration regardless of whether the Claim involves claims that the Agreement
is unlawful, unenforceable, void, or voidable or involves claims under
statutory, civil or common law.  Any arbitration shall be conducted in
accordance with the then-current International Arbitration Rules of the American
Arbitration Association (“AAA”).  If a party refuses to honor its obligations
under this Section 8.3(b), the other party may compel arbitration any federal or
state court of competent jurisdiction.  The arbitrator shall apply the
substantive law of Colorado (excluding choice-of-law principles that might call
for the application of some other jurisdiction’s law) or federal law as applied
by the United States Court of Appeals for the Tenth Circuit, or both as
applicable to the Claims asserted.  The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability
or enforceability or formation of this Agreement (including this Section
8.3(b)), including any claim that all or part of the Agreement is void or
voidable and any Claim that an issue is not subject to arbitration.  The results
of arbitration will be binding and conclusive on the parties hereto.  Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and un-appealable.  The seat of arbitration shall be in Denver, Colorado and
unless agreed otherwise by the parties, all hearings shall take place at the
seat.  Any and all of the arbitrator’s orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrator may be
confirmed and entered by any federal or state court having jurisdiction.  All
evidentiary privileges under applicable state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected.  The decision of the arbitrator will be binding on all
parties.  Arbitrations will be conducted in such a manner that the final
decision of the arbitrator will be made and provided to the Executive and the
Company no later than 120 days after a matter is submitted to arbitration.  All
proceedings conducted pursuant to this agreement to arbitrate, including any
order, decision or award of the arbitrators, shall be kept confidential by all
parties.  Each party shall pay its own attorneys fees and disbursements and
other costs of arbitration.  The parties to the arbitration shall split all of
the arbitrator's fees equally.  EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY EXECUTIVE.  The
venue per this section 8.3(b) will revert to the county and state in which the
Company's principal executive offices are then located.
 
 
16

--------------------------------------------------------------------------------

 
 
8.4             Indemnification; Directors’ and Officers’ Liability
Insurance.  During the Term and thereafter, the Company agrees to indemnify and
hold Executive harmless, to the maximum extent permitted by law, against any and
all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Company, or Executive’s service
in any such capacity or similar capacity with an affiliate or other entity at
the request of the Company, and to promptly advance to Executive or Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by Executive or on
Executive’s behalf to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by the Company.  The Company
and Executive may also enter into an indemnification agreement providing the
same terms and conditions as described in this Section 8.4.  During the Term and
thereafter, the Company also shall provide Executive with coverage under its
current directors’ and officers’ liability policy to the same extent that it
provides such coverage to its similarly-situated executives.
 
8.5             Legal Fees and Expenses.  The Company shall reimburse Executive
for up to $25,000 in legal fees and expenses that Executive incurs during
calendar year 2014 in connection with negotiating and entering into this
Agreement and any related agreements, with such amount paid promptly following
Executive’s documentation of such fees and expenses; provided that (a) Executive
shall submit all documentation for such reimbursement to the Company not later
than June 30, 2014 and (b) in no event shall any such reimbursement be paid to
Executive later than July 31, 2014.
 
 
17

--------------------------------------------------------------------------------

 
 
8.6             No Waiver.  No failure by either party hereto at any time to
give notice of any breach by the other party of, or to require compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
8.7             Severability.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
 
8.8             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
8.9             Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement
(whether actually or constructively made to Executive or treated as included in
Executive’s income under Section 409A of the Code) all federal, state, city and
other applicable taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling and all other customary deductions made
with respect to the Company’s employees generally.
 
8.10             Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for under this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for under this Agreement shall be either (a)
reduced (but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount”(as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a parachute payment exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.
 
 
18

--------------------------------------------------------------------------------

 
 
8.11             Headings.  The Section headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.
 
8.12             Gender and Plurals. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.
 
8.13             Affiliate.  As used in this Agreement, the term “affiliate” as
used with respect to a particular person or entity shall mean any other person
or entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, such particular person or entity.
 
8.14             Successors. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company.  Except as provided
in the preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.  In addition,
any payment owed to Executive hereunder after the date of Executive’s death
shall be paid to Executive’s estate.
 
8.15             Term. Termination of this Agreement shall not affect any right
or obligation of any party which is accrued or vested prior to such
termination.  Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, VII and VIII shall survive any termination of the
employment relationship and/or of this Agreement.
 
8.16             Entire Agreement. Except as provided in any signed written
agreement contemporaneously or hereafter executed by the Company and Executive,
this Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.
 
8.17             Modification; Waiver.  Any modification to or waiver of this
Agreement will be effective only if it is in writing and signed by the parties
to this Agreement; provided that the Company may, with prospective or
retroactive effect, amend this Agreement at any time (to the extent Executive is
not adversely affected by such amendment), if determined to be necessary,
appropriate or advisable in response to administrative guidance issued under
Section 409A of the Code or to comply with the provisions of Section 409A of the
Code.
 
 
19

--------------------------------------------------------------------------------

 
 
8.18             Compliance with Section 409A of the Code.  Each payment under
this Agreement, including each payment in a series of installment payments, is
intended to be a separate payment for purposes of Treas. Reg. § 1.409A-2(b), and
is intended to be: (i) exempt from Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder (“Section 409A”), including, but
not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. § 1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly.  Notwithstanding the foregoing provisions of this Agreement, if the
payment of any severance compensation or severance benefits under Article VII
would be subject to additional taxes and interest under Section 409A because the
timing of such payment is not delayed as provided in Section 409A(a)(2)(B)(i) of
the Code, and Employee constitutes a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then any such payments that Employee would
otherwise be entitled to during the first six months following Employee’s
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be accumulated and paid on the date that is six months after
Employee’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest.  In no event shall the
Company be liable to Executive for any tax, penalty, or interest levied on
Executive as a result of the application of Code Section 409A to any payments or
benefits provided to Executive by the Company, except to the extent that such
tax, penalty or interest results from a breach of this Agreement by the Company.
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this •
day of April, 2014.
 
 
LILIS ENERGY, INC.
     
By:
/s/ A. Bradley Gabbard
 
Name:
A. Bradley Gabbard
 
Title:
CFO
       
By:
/s/ Abraham Mirman
 
Name:
Abraham Mirman
 
Title:
Chief Executive Officer

 
 
EXECUTIVE
     
/s/ Robert A. Bell
 
Robert A. (Bob) Bell

 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Waiver and Release Agreement
 
Lilis Energy, Inc. has offered to pay me certain benefits (the “Benefits”)
pursuant to Section 6.1 of my employment agreement with Lilis Energy, Inc.,
dated as of April 14, 2014 (the “Employment Agreement”), and the release by the
Company contained herein which were offered to me in exchange for my agreement,
among other things, to waive all of my claims against and release Lilis Energy,
Inc. and its predecessors, successors and assigns (collectively referred to as
the “Company”), all of the affiliates (including parents and subsidiaries) of
the Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of said plans (collectively, with
the Company and Affiliates, referred to as the “Corporate Group”) from any and
all claims, demands, actions, liabilities and damages arising out of or relating
in any way to my employment with or separation from the Company or the
Affiliates; provided, however, that this Waiver and Release shall not apply to
(1) any existing right I have to indemnification, contribution and a defense,
(2) any directors and officers and general liability insurance coverage, (3) any
rights I may have as a shareholder of the Company, (4) any rights I have to the
Benefits, (5) rights to vested benefits under the Company’s benefit plans, (6)
any rights which cannot be waived or released as a matter of law; and any rights
to any post-employment payments, rights or benefits pursuant to the Employment
Agreement.
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it.
 
In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates and (3) waive any rights that I
may have under any of the Company’s involuntary severance benefit plans, except
to the extent that my rights are vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed.  This Waiver and Release includes, but is not limited to, claims and
causes of action under:  Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of
1974, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; claims in connection with
workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law.  Further, I expressly represent that no
promise or agreement which is not expressed in the Employment Agreement has been
made to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company, any of the Affiliates or any other
member of the Corporate Group or any of their agents.  I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is entered into with my
full knowledge and consent, was not procured through fraud, duress or mistake
and has not had the effect of misleading, misinforming or failing to inform me.
 
 
22

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).
 
In consideration of my releases to the Corporate Group, the Company and its
Affiliates (1) agree not to sue me in any local, state and/or federal court
regarding or relating in any way to my employment with or separation from the
Company or the Affiliates and (2) knowingly and voluntarily waive all claims and
release me from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from the Company or the Affiliates, except with respect to
such rights or claims as may arise after the date this Waiver and Release is
executed.  This Waiver and Release includes, but is not limited to, claims and
causes of action under contract, tort, defamation, slander, wrongful termination
or any other state or federal regulatory, statutory or common law.  Further, the
Company represents that no promise or agreement which is not expressed in this
Waiver and Release has been made to it in executing this Waiver and Release, and
that the Company is relying on its own judgment in executing this Waiver and
Release, and that it is not relying on any statement or representation of me or
any of my agents.  The Company agrees that this Waiver and Release is valid,
fair, adequate and reasonable, is entered into with its full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform the Company.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  The Company and I both acknowledge that
this Waiver and Release and the Employment Agreement set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group.  I understand that for a period of 7 calendar days following
the date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by [Name], Lilis Energy, Inc., 1900 Grant Street, Suite #720,
Denver, CO 80203, in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits.  I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable.
 
 
23

--------------------------------------------------------------------------------

 
 
The Company and I both acknowledge that we have read this Waiver and Release,
have had an opportunity to ask questions and have it explained to us and that we
both understand that this Waiver and Release will have the effect of knowingly
and voluntarily waiving any action either of us might pursue, including breach
of contract, personal injury, retaliation, discrimination on the basis of race,
age, sex, national origin, or disability and any other claims arising prior to
the date of this Waiver and Release.  By execution of this document, neither the
Company nor I waive or release or otherwise relinquish any legal rights either
of us may have which are attributable to or arise out of acts, omissions, or
events of either party or any other member of the Corporate Group which occur
after the date of the execution of this Waiver and Release.
 

       
Executive’s Printed Name
 
Company Representative
                 
Executive’s Signature
 
Company’s Execution Date
                 

 
24


--------------------------------------------------------------------------------